      Case 3:20-cv-00223 Document 21 Filed on 09/29/20 in TXSD Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF TEXAS
                              GALVESTON DIVISION

 RICHARD & WENDY DEVILLIER, ET                          §
 AL.,                                                   §
                                                        §            CIVIL ACTION NO.
        Plaintiffs,                                     §                3:20-cv-223
                                                        §
 v.                                                     §
                                                        §
 THE STATE OF TEXAS,                                    §     JURY TRIAL DEMANDED
                                                        §
        Defendant.                                      §


            PLAINTIFFS’ CERTIFICATE OF INTERESTED PARTIES

       Pursuant to Court order (doc. 2) and Fed. R. Civ. P. 7.1, Plaintiffs certify that there are

no corporate plaintiffs to this litigation, and that other than Plaintiff’s counsel of record and

the parties to this litigation, Plaintiffs are not currently aware of any persons, firms,

partnerships, corporations, affiliates, parent corporations or other entities who are financially

interested in the outcome of this litigation.

Dated: September 29, 2020.
     Case 3:20-cv-00223 Document 21 Filed on 09/29/20 in TXSD Page 2 of 2




Respectfully submitted,


 /s/ Daniel H. Charest
 Daniel H. Charest                             Charles Irvine
 TX Bar No. 24057803                           TX Bar No. 24055716
 Southern Dist. No. 934267                     Southern Dist. No. 675029
 E. Lawrence (Larry)Vincent                    Mary Conner
 TX Bar No. 20585590                           TX Bar No. 24050440
 Southern Dist. No. 10240                      Southern Dist. No. 1093200
 Russell Herman                                IRVINE & CONNER PLLC
 TX Bar No. 24083169                           4709 Austin Street
 Southern Dist. No. 2383214                    Houston, Texas 77004
 BURNS CHAREST LLP                             Tel: (713) 533-1704
 900 Jackson Street, Suite 500                 charles@irvineconner.com
 Dallas, Texas 75202                           mary@irvineconner.com
 Tel: (469) 904-4550
 dcharest@burnscharest.com
 lvincent@burnscharest.com
 rherman@burnscharest.com

Lawrence G. Dunbar
TX Bar No. 06209450
Southern Dist. No. 11301
DUNBAR HARDER PLLC
10590 Westoffice Drive, Suite 2000
Houston, Texas 77042
Tel: (713) 782-4646
ldunbar@dunbarharder.com

                             CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing instrument has been

served on this day September 29, 2020, via the Court’s ECF system to all counsel of record.



                                                        /s/ Daniel H. Charest
                                                        Daniel H. Charest
